Case 3:20-mj-00636-BJM Document 3 Filed 07/10/20 Page 1 of 2

7a

 

AO 93 (Rev. 12/09) Search and Seizure Warrant ONT ARE clr Bees
oss WELT mw 1 fe
UNITED STATES D T COURT
2020 JUL “DUN
District of Puerto Rico

 

BU:
Pann
re

WS.

In the Matter of the Search of At
(Briefly describe the property to be searched
or identify the person by name and address)

 

Case No. 20-636M

a Black Samsung with IMEI 356027 10313600; SKU
6995B; and S/N RF8MA2YM7NW, IN POSSESSION OF
THE DEA

)
)
)
)
)
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Puerto Rico

 

(identify the person or describe the property to be searched and give its location):
See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized).
See Attachment B.
}

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before July 8, 2020
(nai to exceed 14 days)
QO in the daytime 6:00 a.m. to 10 p.m. 0 at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person ftom whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken. ,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

 

(name)

CO I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) ©) for days (not to exceed 30),

© until, the facts justifying, the later specific date of

Date and time issued: _ 6/24/2020 at 3:05 p.m. | __8/ Bruce J. McGiverin

 

Judge's signature

City and state: San Juan, Puerto Rico Magistrate Judge Bruce J. McGiverin
Printed name and title
Case 3:20-mj-00636-BJM Document 3 Filed 07/10/20 Page 2 of 2

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date qnd time warrant executed: — Copy of warrant and inventory left with:
20-636M 01/02/20

wp

 

 

 

Inventory made in the presence of : TED la hs bomaler : .
. ri

 

Inventory of the property taken and name of any person(s) seized:

with IMEI 354027/03/3000

aa

SO O1KY Ol Wt Sek

 

Content s Pending extraction From Black Samsung

 

3
3
CW er

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge,

nae: 07/07/2020 Nuiddl A fee

Execting opted signature )

TKO chee Cru. Gomaler

Printed name and title

 

 

 
